UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1268


SUZETTE ROBINSON,

                Plaintiff - Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:10-cv-03298-SAG)


Submitted:   August 18, 2014                 Decided:   September 3, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Suzette Robinson, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Suzette Robinson appeals the magistrate judge’s order

denying relief on her complaint for review of the Commissioner’s

denial     of    supplemental       security      income.        On     appeal     and

proceeding pro se, Robinson submitted an informal brief pursuant

to Fourth Circuit Local Rule 34(b).                     In her informal brief,

Robinson merely lists her conditions, her medications, and her

medical    and    treatment     history.          She    does   not    present     any

argument that the magistrate judge committed error by affirming

the ALJ’s determination.            Having provided no argument and merely

presenting lists of conditions, medications, and treatments as

issues on appeal, we find Robinson’s informal brief fails to

comply with the Federal Rules of Appellate Procedure and our

local rules.       Robinson has, therefore, waived appellate review

of the issues she has attempted to raise.

            An     opening     brief       must    contain      the    “appellant’s

contentions      and   the   reasons    for    them,     with   citations     to   the

authorities      and   parts   of    the    record      on   which    the   appellant

relies.”        Fed. R. App. P. 28(a)(8)(A); see also 4th Cir. R.

34(b) (noting an informal brief shall list “the specific issues

and supporting facts and arguments raised on appeal”).                         If an

appellant’s       opening      brief       does    not       comply    with      these

requirements with regard to an issue, he or she waives appellate

review of that issue.          See, e.g., Eriline Co. S.A. v. Johnson,

                                           2
440 F.3d 648, 653 n.7 (4th Cir. 2006) (noting single conclusory

remark regarding error “is insufficient to raise on appeal any

merits-based challenge to the district court’s ruling”); Edwards

v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999)

(“Failure to comply with the specific dictates of [Federal Rule

of Appellate Procedure 28(a)(9)(A)] with respect to a particular

claim triggers abandonment of that claim on appeal.”).

          Because Robinson’s brief does not present any argument

that the magistrate judge erred and is a mere recitation of

conditions, medications, and procedures, her brief does not meet

these requirements.    We conclude, therefore, Robinson has waived

appellate review.     Accordingly, the order of the district court

is affirmed.

                                                          AFFIRMED




                                 3